Citation Nr: 1703444	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, for substitution purposes.  

2.  Entitlement to service connection for a left hip disability, for substitution purposes.  

3.  Entitlement to service connection for a bilateral knee disability, for substitution purposes.  

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or based on the housebound criteria, for substitution purposes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1943 to December 1963.  He died in June 2011.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  As discussed in the January 2015 Board remand, the Veteran died during the pendency of the appeals, and the appellant filed a request to be substituted for the Veteran in his pending appeals in September 2011.  In a June 2014 VA memorandum, the RO determined that the appellant meets the basic eligibility for substitution.  

In January 2015, the Board remanded the above issues on appeal for further development, and the case is again before the Board for further appellate proceedings.  In June 2016, the Board requested a medical expert opinion from an orthopedist with the Veterans Health Administration (VHA), and such an opinion was obtained in August 2016.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed, including a copy of the transcript of the October 2014 Board hearing before the undersigned Veterans Law Judge, which has been associated with claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right hip disability did not manifest in service or within the first post-service year, nor is such disability otherwise related to service; and, such disability was not caused or aggravated by a service-connected disability. 
 
2.  The Veteran's left hip disability did not manifest in service or within the first post-service year, nor is such disability otherwise related to service; and, such disability was not caused to or aggravated by a service-connected disability. 
 
3.  The Veteran's bilateral knee disability did not manifest in service or within the first post-service year, nor is such disability otherwise related to service; and, such disability was not caused or aggravated by a service-connected disability. 
 
4.  The Veteran's service-connected disabilities during his lifetime were spondylolisthesis, rated as 20 percent disabling prior to October 11, 2007, and as 40 percent disabling from October 11, 2007; radiculopathy of the bilateral lower extremities associated with the lumbar spine disability, each separated rated as 10 percent disabling; and tuberculosis pleuritis, rated as noncompensable prior to February 27, 2007, and as 10 percent disabling from February 27, 2007.  

5.  During his lifetime, the Veteran did not have a single service-connected disability rated as totally disabling (or a TDIU due to a single disability) and one or more distinct service-connected disabilities which are independently ratable at 60 percent and involve different anatomical segments or bodily systems; and, the evidence shows that the claimant was not permanently housebound by reason of service-connected disability or disabilities during his lifetime. 

6.  The Veteran during his lifetime was in need of regular aid and attendance of another person due to a combination of his service-connected and nonservice-connected disabilities, but not due solely to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by service, service connection for such disability may not be presumed, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  A left hip disability was not incurred in or aggravated by service, service connection for such disability may not be presumed, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

3.  A bilateral knee disability was not incurred in or aggravated by service, service connection for such disability may not be presumed, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

4.  The criteria for SMC based on the need for aid and attendance or based on the housebound criteria have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In January 2015, the Board remanded the case and directed the AOJ to obtain a VA medical opinion to determine whether the claimed disabilities were caused or aggravated by the Veteran's service-connected lumbar spine disability.  The AOJ obtained a VA medical opinions in November 2015 and in March 2016 from the VA examiner who conducted the June 2008 VA examination of the Veteran.  However, the VA examiner's opinion did not provide rationale to support his opinion that the claimed disabilities were not aggravated by the Veteran's service-connected lumbar spine disability.  Though the AOJ did not obtain a VA medical opinion as to the medical question of aggravation that that was supported by rationale, as requested in the Board's remand directive, the purposes of the Board's directive to obtain such a medical opinion regarding the question of aggravation has been satisfied because the Board obtained an adequate VHA expert medical opinion that answers this medical question with supporting rationale.  Therefore, the Board finds that the Board's prior remand instructions have been substantially complied with, and remand to obtain a new VA medical opinion is not necessary.  The claim was then readjudicated in an April 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 



Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication VCAA notice by letter in October 2007, in which the Veteran during his lifetime was notified of the evidence necessary to support the claims for service connection, to include on a secondary basis, and to support the claim for SMC.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letter also discussed how VA determines the effective date and disability rating.  As discussed above, the appellant has been substituted for the Veteran as the appellant in this case and is deemed to have actual notice of how to substantiate the claims, given the October 2007 letter.   

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA examination during his lifetime in June 2008, and VA medical opinions were obtained from the June 2008 VA examiner in November 2015 and in March 2016.  VA also obtained a VHA orthopedist's expert medical opinion August 2016.  These reports together with the medical opinions provided sufficient information such that the Board can render an informed decision regarding service connection.  The Board finds that the VA examinations, in conjunction with the other lay and medical evidence of record, are adequate for purposes of determining service connection.  Further, the Board finds that the lay and medical evidence of record are adequate for purposes of determine in entitlement to SMC.  




Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. §3.303 (b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The appellant contends that the Veteran's right and left hip disabilities began in service concurrently with his service-connected back disability.  Alternatively, the appellant contends that the hip disabilities were caused or aggravated by the back disability, to include as due to an altered gait caused by the back disability.  See February 2009 and September 2009 appellant's statements.  The appellant also contends that the Veteran's bilateral knee disability was caused or aggravated by his back disability.  

The Veteran originally claimed service connection for a hip disability in 1974.  See June 1974 Application for Compensation.  The Veteran reported that his hip disability symptoms, including pain and aching, began in service concurrently with his back injury and continued since service.  See id.; September 1994 VA examination; April 1998 RO hearing transcript at p. 2 (contending that the pain in his hips are due to his back disability); August 2005 private treatment note (Veteran contended that he has had problems with his right hip since service).  The Veteran also contended that his hips bother him and he reported that his bilateral hip symptoms were caused by his low back disability.  See October 1974 VA examination.  Also, given that the marriage certificate shows that the appellant married the Veteran in May 1947, the appellant has competently reported that she observed that the Veteran had back and hip problems continuing since service.  See July 2010 and September 2009 appellant statements (appellant reports that she has observed throughout their marriage that the Veteran has had back and hip pain).  The Board finds that the Veteran's reports as to his symptoms and the appellant's reports as to her observations of the Veteran's problems are competent and credible. 

During the appeal period and during his lifetime, the Veteran was diagnosed with degenerative joint disease ("DJD" or "arthritis") of the bilateral hips and the bilateral knees.  See June 2008 VA examination.  Further, the Veteran's service treatment records show that the Veteran's right hip was sore for five days, though the June 1957 x-ray of the right hip performed in service was negative.  

The Board acknowledges the Veteran's and the appellant's competent and credible reports of continuing bilateral hip symptoms since onset in service.  However, the Board finds that the identification of bilateral hip and bilateral knee arthritis and the determinations as to onset and etiology of the Veteran's arthritis are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran or the appellant has had medical expertise or training, to include in the fields of orthopedics.  

Thus, though the Veteran and the appellant are certainly competent to report continuity of symptomatology pertaining to the bilateral hip since service, their determinations that the Veteran's bilateral hip symptoms in service were enough to identify arthritis and that such symptoms were manifestations of arthritis; that his bilateral hip arthritis is related to service; and, that his bilateral hip arthritis and bilateral knee arthritis are secondary to his service-connected back disability, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's and the appellant's lay opinions that the Veteran's bilateral hip arthritis manifested in service or is related to service, and that his bilateral hip arthritis and bilateral knee arthritis were caused or aggravated by his service-connected back disability, including due to any altered gait resulting therefrom, have no probative value. 

The preponderance of the evidence is against a finding that the Veteran's left and right hip disabilities manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service, including the Veteran's in-service injuries.  Further, the preponderance of the evidence is against a finding that the Veteran's bilateral knee arthritis manifested in service or within the first post-service year, or that such disability is otherwise etiologically related to service.  Further, the preponderance of the evidence is against a finding that the Veteran's left and right hip arthritis or bilateral knee arthritis were caused or aggravated by his service-connected back disability, to include as a result of any altered gait therefrom.  

The Board acknowledges that the Veteran has had continuing bilateral hip symptoms since onset in service that have occurred concurrently with his back symptoms.  The Board also acknowledges that there is also medical evidence to indicate that the Veteran had a long-history of bilateral hip symptoms.  See e.g., VA treatment records in June 1974 (Veteran was hospitalized for 22 days in June for problems including bilateral hip pain).  Further, on VA examination in September 1994, there was some limitation of motion of the bilateral hips shown.  In August 2005, a private orthopedic treatment note showed that the Veteran's x-ray of the bilateral hips showed mild degenerative changes of both hips.      

However, the August 2016 VHA expert opinion has high probative value and shows that the Veteran's current bilateral hip arthritis did not manifest in service or within the first post-service year, and that such disability is not otherwise related to service, to include the Veteran's in-service injuries.  This August 2016 VHA expert opinion also shows that the Veteran's bilateral knee arthritis did not manifest in service or within the first post-service year, and that such disability is not otherwise related to service.  This August 2016 VHA expert opinion also shows that the Veteran's bilateral hip arthritis and bilateral knee arthritis were not caused or aggravated beyond the natural progression of such disability by the Veteran's service-connected back disability.  This August 2016 VHA expert opinion has high probative value because it was rendered by Dr. S. J, who is an expert in the field of orthopedics, and Dr. S. J. reviewed the claims file, supported his opinion with rationale and with clinical data, based the opinion on the Veteran's history, and covered all relevant bases.  Further, Dr. S. J. considered the lay statements and arguments, including the competent and credible reports of continuing bilateral hip symptoms.  

Dr. S. J. acknowledged that the Veteran was service-connected for a low back disability.  Dr. S. J. considered the Veteran's right hip soreness in service and noted that the x-ray was negative at that time.  Dr. S. J. also considered the Veteran's in-service hip injury; but, Dr. S. J. noted that there is no record of serious or significant hip pathology such as inflection, avascular necrosis, fractures or dislocations requiring premature medical discharge from the service due to inability to perform his functions secondary to these issues.  Dr. S. J. also noted that the Veteran has history of hospitalization in 1974 for problems including bilateral hip pain for 22 days.  Dr. S. J. noted that after 50 years, the Veteran had an orthopedic exam in 2005 in the private sector and in 2008 a VA exam diagnosed the patient objectively with bilateral hip and knee DJD.  Dr. S. J. acknowledged that the Veteran's bilateral hip symptoms began concurrently with the Veteran's service-connected low back disability, and that the Veteran has a long history of bilateral hip and knee complaints.  Later in the report, Dr. S. J. noted that the Veteran did not suffer significant joint related pathology/ fractures during service that would predispose him to premature joint DJD.  Dr. S. J. explained:

Degenerative joint arthritis is a slow chronic progressive condition related to wear and tear and occurs routinely and almost universally in the general population with advancing age even in the absence of any specific trauma.  It can on rare occasions occur sooner in life in the setting of significant devastating hip or knee injuries/ infections or other serious pathologies that lead to early wear and tear prematurely.  Such serious pathology/ trauma does not present purely as soreness or aches or pains but rather as acutely painful and debilitating conditions requiring immediate/ early interventions.  Such conditions are also not diagnosed based on subjective data but on objective evidence involving medical imaging (X-rays/ CT/ MRI) that is irrefutable.  In the absence of such data the natural conclusion is that hip and knee DJD is the result of natural age related wear and tear that occurs with time unless objective evidence (regarding serious pathology/ fractures) exists to irrefutably conclude that DJD has occurred secondary to other documented pathology.  Subjective complaints of pain even if long standing cannot be considered a substitute for such objective evidence.  Moreover there is no clear evidence available in the medical literature that back disability causes "permanent worsening" of hip and knee DJD.  

The Board acknowledges the appellant's representative's argument as follows in the November 2016 Brief in Response to Medical Expert Opinion:

[The August 2016 VHA expert] opined that "there is no clear evidence available in the medial literature that back disability causes "permanent worsening of hip and knee DJD or vice versa," to which it is maintained the wording "permanent worsening...." should not be substituted for causation, or aggravation by the back disability, as in this present case. The medical special did not opine that the back disability could not result in hip or knee disability, and, instead substituted permanent in place of bilateral hip and bilateral knee condition are caused or aggravated by the service connected back disability.

Thus, the appellant's representative's argues that the August 2016 VHA expert did not adequately address the question of causation or aggravation and that thus the opinion is inadequate.  However, on review, Dr. S. J. addressed the medical question of whether the Veteran's bilateral hip and bilateral knee disabilities were caused or aggravated by the Veteran's back disability, and he based his opinion on clinical data and on review of the Veteran's history and lay statements.  Further, there is no indication that Dr. S. J. based on his opinion solely on medical literature pertaining to whether a back disability can cause permanent worsening of hip and knee arthritis.  Finally, there is no indication that the appellant's representative has medical expertise or training, and therefore, the appellant's representative's lay opinion that it is not appropriate for a medical expert to rely in part on such medical literature when rendering a medical opinion has no probative value.  For these reasons, the appellant's representative's argument does not render the August 2016 VHA medical opinion inadequate. 

The Board also acknowledges that that in the June 1974 VA Form 10-10m Medical Certificate and History, the Veteran complained of pain in both hips and he was admitted to a hospital, and that the Veteran was told at that time that the back was involved.  However, there is no indication that the provider at that time was referring to bilateral hip arthritis, and there is no indication of rationale to support that any such bilateral hip arthritis was caused or aggravated by the Veteran's lumbar spine disability.  Thus, this June 1974 medical opinion has little probative value and is outweighed by the highly probative August 2016 VHA expert medical opinion which shows that the Veteran's bilateral hip arthritis is related to age and was not caused or aggravated by the back disability.

On review, and in light of the August 2016 VHA expert medical opinion, the evidence shows that the Veteran's in-service hip problems, including any soreness and contusion, were acute and transient.  Further, though there are competent and credible reports that he had continuing symptoms of the bilateral hips since service, the lay argument that these symptoms were manifestations of arthritis is outweighed by the medical evidence which shows that the Veteran's bilateral hip arthritis manifestations did not have their onset until years after service, based on the objective clinical data.  Given the August 2016 VHA medical opinion,  there is no probative evidence of a combination of manifestations sufficient to identify hip arthritis as manifesting in service or within the post-service year.  

Further, the Veteran himself reported that his knee pain began in about 2001, decades after service.  See June 2008 VA examination.  Therefore, the record shows bilateral knee symptoms, and an August 2006 private x-ray report showed right knee osteoarthritis. Private orthopedic treatment notes show that the Veteran underwent a total left knee arthroplasty in October 2006 and that radiological studies of the left knee prior to the arthroplasty showed severe osteoarthritis.  See e.g., July 2008 private treatment notes; May 2006 MRI of the left knee.  There is no lay report from the Veteran or by the appellant and no medical evidence to indicate that the Veteran's knee symptoms began until decades after service.  Given the August 2016 VHA medical opinion, there is no probative evidence of a combination of manifestations sufficient to identify knee arthritis as manifesting in service or within the post-service year.  

On review, and given the August 2016 VHA medical opinion, there is no probative evidence of a combination of manifestations sufficient to identify knee or hip arthritis as manifesting in service or within the post-service year, and the preponderance of the evidence is against a finding of continuity of bilateral hip arthritis symptomatology or bilateral knee arthritis symptomatology since service.  Indeed, based on the August 2016 VHA expert medical opinion, the Veteran's bilateral hip arthritis and bilateral knee arthritis were the result of natural age-related wear and tear that occurs with time.   Accordingly, the Veteran's bilateral hip arthritis and bilateral knee arthritis are not entitled to the presumption of service connection on the basis of chronicity.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Further, given the August 2016 VHA expert medical opinion, the Board finds that the Veteran's bilateral hip arthritis and bilateral knee arthritis are not otherwise related to service, including as a result of the Veteran's in-service hip complaints and in-service hip injury.  The Board also notes that after the Veteran was treated for his in-service hip injury, the service treatment records are silent as to any further complaints for the hips.  No bilateral hip or bilateral knee disability was noted on the separation examination in October 1963, and the Veteran denied that he had hip problems in his October 1963 Report of Medical History (joint issues were noted as pertaining to the back, with no mention of the knees or hips).  Further, there is no indication of post-service treatment for a bilateral knee or bilateral hip disability for over a decade after service.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  On review, and based on the August 2016 VHA expert medical opinion, a relationship between Veteran's bilateral hip arthritis and service, and a relationship between the Veteran's bilateral knee arthritis and service, are not shown by the competent and probative evidence.  Therefore, service connection is not warranted on a direct basis for the Veteran's bilateral hip arthritis and bilateral knee arthritis.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, given the August 2016 VHA expert medical opinion, the preponderance of the evidence is against a finding that the Veteran's bilateral hip arthritis or bilateral knee arthritis were caused or aggravated by his service-connected low back disability, to include as due to any altered gait therefrom.  As discussed above, Dr. S. J. considered the Veteran's and appellant's arguments as to secondary service connection, and Dr. S. J. addressed whether the bilateral hip arthritis and bilateral knee arthritis were secondary to the Veteran's service-connected low back disability and concluded that such service-connected low back disability did not cause or aggravate either the bilateral knee arthritis or bilateral hip arthritis.  Instead, Dr. S. J. stated that the claimed disabilities were caused by natural age-related wear and tear.   As discussed above, the August 2016 VHA expert medical opinion has high probative value. 

The Board acknowledges that the July 2008 private treatment record from Dr. W. L. diagnosed the Veteran with left knee osteoarthritis and s back disorder.  Dr. W. L. stated that the Veteran's right knee arthroplasty is doing well, although it has some tendinitis secondary to overuse.  Dr. W. L. then stated "his pain mainly seems related to his back, which can be aggravated by his gait but is probably primarily related to be multiple problems in his lumbar spine.  He elects to undergo an injection of his left knee today, to see whether or not this provides any relief of his other problems in his back based on his altered gait."  Thus, based on this opinion, the Veteran's altered gait may have aggravated his already service-connected low back disability, but not the other way around.  Therefore, this July 2008 private treatment record does not provide information that helps to substantiate the Veteran's claim for service connection for the knee.  

On review, and given the August 2016 VHA expert medical opinion, the preponderance of the evidence is against a finding that the Veteran's bilateral hip arthritis or bilateral knee arthritis were proximately due to, the result of, or aggravated by the his service-connected low back disability, and service connection is therefore not warranted on a secondary basis for the claimed disabilities.  38 C.F.R. § 3.310.  

Because the preponderance of the evidence is against the Veteran's claims of entitlement to service connection on appeal, the benefit of the doubt provision does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107.  

SMC for Aid and Attendance

As a preliminary matter, the Board notes that entitlement to SMC based on the housebound criteria, which is a level of SMC lower than SMC for aid and attendance, is not warranted.  SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling (or a TDIU due to a single disability) and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id.  

The Veteran's service-connected disabilities during his lifetime were spondylolisthesis, rated as 20 percent disabling prior to October 11, 2007, and as 40 percent disabling from October 11, 2007; radiculopathy of the bilateral lower extremities associated with the lumbar spine disability, each separated rated as 10 percent disabling; and tuberculosis pleuritis, rated as noncompensable prior to February 27, 2007, and as 10 percent disabling from February 27, 2007.  Thus, the Veteran did not have a single service-connected disability rated as totally disabling (or a TDIU due to a single disability) and one or more distinct service-connected disabilities which are independently ratable at 60 percent and involve different anatomical segments or bodily systems, and entitlement to SMC based on the schedular housebound criteria is not warranted.  

Further, the Veteran and the appellant have not contended, nor does the evidence show, that during his lifetime the Veteran's service-connected lumbar spine disability, bilateral lower extremity radiculopathy, and respiratory disability resulted in physical or mental impairment that left him substantially confined to his dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime).  For example, the medical evidence of record shows that Veteran was able to attend VA and private medical appointments outside his home during the appeal period.  For these reasons, SMC based on the housebound criteria is not warranted.   

In this case, the appellant contends that the Veteran needed regular aid and attendance of another person and that therefore SMC based on this need is warranted. 

SMC is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350(b).  Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b). To establish this need, the evidence must show that that the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a). 

First, "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  Here, the Veteran and the appellant have not contended, nor does the evidence show, that the claimant was bedridden by reason of his service-connected disabilities during his lifetime.  For example, the evidence during the appeal period shows that the Veteran was able to move around the house with assistive devices and attend VA and private medical appointments.  Thus, the evidence shows that the Veteran was not in need of aid and attendance by reason of being permanently bedridden.  

Second, the evidence shows that the Veteran, during his lifetime, was in need of regular aid and attendance of another person due to a combination of his service-connected and nonservice-connected disabilities, and not due solely to his service-connected disabilities.  As discussed above, the Veteran is service-connected for a lumbar spine disability and radiculopathy of the lower extremities, and tuberculosis pleuritis.  The Board has denied service connection for bilateral hip and bilateral knee disabilities. 

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  Further, the particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

Here, in an October 2007 statement, the appellant stated that the Veteran requires assistance because his respiratory and cardiovascular disabilities.  In a September 2009 appellant's statement, the appellant stated that she helps with shopping, housework, cooking, laundry, helping the Veteran shower and get dressed, and "everything else."  However, this statement does not indicate which of the Veteran's impairments prevent him from performing these tasks.  The Board notes that in another September 2009 statement from the appellant, she stated that the Veteran is very sick and was admitted to the hospital with Gillian Barre Syndrome, and the appellant also mentioned that the Veteran has a neck disability in addition to his service-connected lumbar spine disability.  Then, the appellant testified at an April 2009 Board hearing (pertaining to the Veteran's back disability), that she has been taking care of him ever since he got out of the hospital.  The appellant also testified that the Veteran has hips, knees, and a cardiovascular disabilities, in addition to his respiratory disability and back disability.  In a July 2009 statement, the appellant stated that the Veteran needs help with showing, dressing, and preparing meals.  She noted that he has right arm disability and essentially stated that that is why he needs meals prepared for him, and the appellant stated that the Veteran has difficulty with feeding  himself and turn pages of the newspapers.

The appellant submitted an October 2007 medical statement for consideration of aid and attendance that notes that in addition to lumbar and respiratory disabilities, the Veteran also has cardiovascular and carpal tunnel disabilities, and that he needs assistance with dressing and feeding due essentially to a combination of his disabilities.   The medical evidence, including a January 2010 VA note, shows that during the appeal period, the Veteran had multiple nonservice-connected health problems including cardiovascular issues during the appeal period.  A March 2010 VA Aid and Attendant note states that the Veteran has multiple diagnoses, including nonservice-connected cardiovascular disorders such as aortic valve disease and pulmonary hypertension, and nonservice-connected Guillain-Barre Syndrome.  The March 2010 VA note states that due, essentially, to a combination of these disabilities the Veteran is unable to manage his activities of daily living on his own and has significant physical impairments and that he would benefit from assistance.  An April 2011 private neurology note shows that the Veteran had disabilities affecting the right arm, such polyneuropathy, Guillain Barre Syndrome, and superimposed carpal tunnel syndrome. 

The Board acknowledges the appellant's statement that a nursing facility told her that the Veteran was not quite well enough to go home at one point during the appeal period.  See July 2009 appellant's statement.  However, there is no indication that the Veteran's health was so impaired as to need nursing care due solely to his service-connected disabilities.  

The Board also acknowledges that the record shows that during the Veteran's lifetime and during the course of the appeal, the Veteran's service-connected low back disability caused difficulty with sitting, standing, and walking, and that he required the use of  wheelchair.  See e.g., December 2009 private examination.  However, the October 2009 VA examination (pertaining to the back) shows that the Veteran's objective weakness and falls and unsteadiness are due partially to nonservice-connected Guillian-Barre Syndrome.  The Board notes that the October 2009 VA examiner stated that the Veteran's low back disability does not prevent him from feeding himself or grooming himself, and that such disability causes moderate effects on bathing and dressing and mild effects on toileting.  The Board also notes that though the Veteran required the use of a wheelchair, he did testify at the April 2009 Board hearing that he is able to walk a little, a few steps, if he has something to hold onto.  See April 2009 Board hearing transcript (pertaining to the Veteran's back disability).  

Based on the above evidence, the Board finds that the Veteran, during his lifetime, was in need of regular aid and attendance of another person, but not solely due to his service-connected disabilities.  On review, the Veteran's nonservice-connected bilateral hip and bilateral knee disabilities, cardiovascular disability, upper extremity neurological disabilities, and Guillian-Barre Syndrome combined with his service-connected lumbar spine disability with associated radiculopathy and respiratory disability to result in the Veteran's inability to dress or undress himself, or to keep himself ordinarily clean and presentable; his required use of assistive devices; his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and, his physical incapacity which requires care or assistance on a regular basis from his wife.  

On review, the preponderance of the evidence is against a finding that the Veteran, during his lifetime, was permanently bedridden or so helpless as to be in need of regular aid and attendance of another person due to his service-connected disabilities, and entitlement to SMC based on aid and attendance is not warranted. 


ORDER

Entitlement to service connection for a right hip disability, for substitution purposes, is denied. 

Entitlement to service connection for a left hip disability, for substitution purposes, is denied. 

Entitlement to service connection for a bilateral knee disability, for substitution purposes, is denied.   

Entitlement to special monthly compensation based on the need for aid and attendance or based on the housebound criteria, for substitution purposes, is denied. 
  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


